            Case 5:20-cv-06546-JMG Document 15 Filed 03/26/21 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SECURITIES AND EXCHANGE COMMISSION, :
                                          :
                        Plaintiff,        :
                                          :
                  v.                      :
                                          :               Civil Action No. 1:19-cv-08454
TODAY’S GROWTH CONSULTANT, INC.           :               (filed in the United States District
(dba THE INCOME STORE)                    :               Court, Northern District of Illinois)
                                          :
and                                       :
                                          :
KENNETH D. COURTRIGHT, III,               :
                                          :
                        Defendants.       :
                                          :
                                          :
MELANIE E. DAMIAN, AS RECEIVER OF         :               Ancillary Case No. 20-cv-06546
TODAY’S GROWTH CONSULTANT, INC.           :
(dba THE INCOME STORE) ,                  :
                                          :
                        Plaintiff,        :
                                          :
                  v.                      :
                                          :
ASHER MILGROM, DANIEL GIORDANO,           :
DANIEL MEYER, and JDS CONSULTING          :
GROUP LLC,                                :
                                          :
                        Defendant.        :
__________________________________________:

        ORDER GRANTING PLAINTIFF’S MOTION FOR SUBSTITUTE SERVICE

         AND NOW, this               day of                      , 2021, upon consideration of

Plaintiff Melanie E. Damian’s, as Receiver of Today’s Growth Consultant, Inc. (dba the Income

Store) (the “Receiver”) Motion for Substitute Service (the “Motion”), .and finding that cause

exists to grant the Motion, it is hereby ORDERED as follows:

                 1.     The Motion is GRANTED; and .



{02131841;v1 }
         Case 5:20-cv-06546-JMG Document 15 Filed 03/26/21 Page 2 of 8




              2.     The Receiver may serve Defendant JDS Consulting Group LLC through a

combination of (a) publication of the Summons and Complaint as a class 3 notice under Wis.

Stat. § 985.07; and (b) sending the Summons and Complaint by U.S. Mail to Defendant’s

registered agent’s address at 1215 Vilas Avenue, Madison, WI 53715




                                           JOHN M. GALLAGHER, U.S.D.J




                        {02131841;v1 }                               2
            Case 5:20-cv-06546-JMG Document 15 Filed 03/26/21 Page 3 of 8




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SECURITIES AND EXCHANGE COMMISSION, :
                                          :
                        Plaintiff,        :
                                          :
                  v.                      :
                                          :                Civil Action No. 1:19-cv-08454
TODAY’S GROWTH CONSULTANT, INC.           :                (filed in the United States District
(dba THE INCOME STORE)                    :                Court, Northern District of Illinois)
                                          :
and                                       :
                                          :
KENNETH D. COURTRIGHT, III,               :
                                          :
                        Defendants.       :
                                          :
                                          :
MELANIE E. DAMIAN, AS RECEIVER OF         :                Ancillary Case No. 20-cv-06546
TODAY’S GROWTH CONSULTANT, INC.           :
(dba THE INCOME STORE) ,                  :
                                          :
                        Plaintiff,        :
                                          :
                  v.                      :
                                          :
ASHER MILGROM, DANIEL GIORDANO,           :
DANIEL MEYER, and JDS CONSULTING          :
GROUP LLC,                                :
                                          :
                        Defendant.        :
__________________________________________:

                  PLAINTIFF’S MOTION FOR SUBSTITUTE SERVICE

    Melanie E. Damian, the court-appointed receiver (“Plaintiff” or the “Receiver”) in the above-

captioned enforcement action (the “SEC Action”) moves for approval of a substitute method of

service pursuant to Wis. Stat. § 801.11(5)(b) for purposes of serving the Summons and

Complaint against Defendant JDS Consulting Group, and states as follows:




{02131707;v1 }
              Case 5:20-cv-06546-JMG Document 15 Filed 03/26/21 Page 4 of 8




         1.       In December 2020, the Receiver brought suit against defendant JDS Consulting

Group LLC (“Defendant”) to accomplish the ends sought and directed by the District Court in

the SEC Action, which, among other things, appointed Plaintiff as Receiver and authorized her

to commence actions to recover assets of, and for the benefit of, the Receivership Estate.

Defendant received transfers totaling $120,250.00 over a period of two years from TGC, which

transfers were the proceeds of a fraudulent scheme perpetrated by TGC and its principal Kenneth

D. Courtright, III. Furthermore, JDS Consulting received substantial amounts of funds from TGC

purportedly in exchange for consulting services that did not provide value to TGC.

         2.       The Complaint and Summons listed the last known address of the Defendant at

902 Drake Street, Apt. 502, Madison, WI 53715-1608, which is the last known address that

appears on searches of Defendant conducted through the Lexis Accurint research tool and the

Wisconsin Department of Financial Institutions website.

         3.       Accordingly, and after review of those search results, the Plaintiff retained DLE

Legal to attempt service of the Complaint and Summons on Defendant at that address.

         4.       After several efforts to serve Defendant at that address, Plaintiff and DLE Legal

determined that Defendant had moved to 1215 Vilas Avenue, Madison, WI 53715.

         5.       Indeed, the process server learned after speaking with the neighbor in the

driveway that Defendant resided at the Vilas Avenue address. Further, the last name of the

registered agent for Defendant is printed on the mailbox outside the address.

         6.       The process server has made seven attempts on various days, and at significant

expense to Plaintiff, to serve Defendant’s registered agent at the Vilas Avenue address but has

been unsuccessful. As set forth in the attached affidavits, Defendant’s registered agent appears to




                                                  2
{02131707;v1 }
               Case 5:20-cv-06546-JMG Document 15 Filed 03/26/21 Page 5 of 8




be at that address but evading service by refusing to answer the door. See Affidavit of Due

Diligence, attached as Exhibit A.

          7.       As explained above and supported by the attached affidavit, a diligent inquiry as

to the location of Defendant and its registered agent has been made, and reasonable efforts to

serve have been unsuccessful. Plaintiff has exercised diligence in the effort to serve Defendant.

          8.       Having exercised significant diligence over the last three months to have

Defendant served, and in light of the pandemic which has resulted in many individuals, perhaps

including Defendant, isolating at home and not answering the door, it is proper and appropriate

to have substitute service, here both by publication of the Summons and Complaint as a class 3

notice under Wis. Stat. § 985.071 and by U.S. Mail. This would be consistent with the language

and policy of Wis. Stat. § 801.11(5)(b), which provides “[i]f with reasonable diligence the

defendant cannot be served under par. (a), then the summons may be served upon an officer,

director or managing agent of the corporation or limited liability company by publication and

mailing.”

          9.       Accordingly, Plaintiff requests that she be allowed to serve Defendant by a

combination of: (1) publication of the Summons and Complaint as a class 3 notice under Wis.

Stat. § 985.07; and (2) sending the Summons and Complaint by U.S. Mail to Defendants’

registered agent’s Vilas Avenue address.




1
    “All notices designated as class 3 notices require 3 assertions.” Wis. Stat. § 985.07(3)(a).
                                                    3
{02131707;v1 }
            Case 5:20-cv-06546-JMG Document 15 Filed 03/26/21 Page 6 of 8




         WHEREFORE, Plaintiff Melanie E. Damian, as the Court-appointed Receiver of TGC,

respectfully requests on Order granting the following relief:

                 a) That substitute service be permitted, with a Summons and Complaint
                    served by publication and mailing as proposed above;

                 b) That the Court grant all other relief that it deems appropriate.

                                              SEMANOFF ORMSBY
                                              GREENBERG & TORCHA, LLC


                                              /s/ Stephen C. Goldblum
                                              STEPHEN C. GOLDBLUM, ESQ.
                                              2617 Huntingdon Pike
                                              Huntingdon Valley, PA 19006
                                              (215) 887-0200
                                              sgoldblum@sogtlaw.com

                                              Co-Counsel for Plaintiff Melanie E. Damian,
                                              as Court-Appointed Receiver
                                              and

                                              DAMIAN & VALORI LLP

                                              /s/ Kenneth D. Murena
                                              Kenneth Dante Murena
                                              Florida Bar No. 147486
                                              Kmurena@dvllp.com
                                              1000 Brickell Avenue, Suite 1020
                                              Miami, Florida 33131
                                              Telephone: (305) 371-3960
                                              Facsimile: (305) 371-3965

                                              Co-Counsel for Plaintiff Melanie E. Damian,
                                              as Court-Appointed Receiver (Admitted Pro Hac
                                              Vice)

Dated: March 26, 2021




                                                  4
{02131707;v1 }
Case 5:20-cv-06546-JMG Document 15 Filed 03/26/21 Page 7 of 8




                     EXHIBIT A
Case 5:20-cv-06546-JMG Document 15 Filed 03/26/21 Page 8 of 8
